Name: 98/296/EC: Commission Decision of 23 April 1998 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  documentation;  health;  agri-foodstuffs
 Date Published: 1998-05-06

 Avis juridique important|31998D029698/296/EC: Commission Decision of 23 April 1998 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals Official Journal L 132 , 06/05/1998 P. 0015 - 0015COMMISSION DECISION of 23 April 1998 amending Decision 83/471/EEC relating to the Community Inspection Committee on the application of the classification scale for carcases of adult bovine animals (98/296/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (1), as last amended by Regulation (EEC) No 1026/91 (2), and in particular the fourth paragraph of Article 5 thereof,Whereas, in the light of experience gained, the detailed rules covering the membership of the inspection committee provided for in Article 5 of the abovementioned Regulation, the intervals at which on-the-spot inspections are to be carried out and the deadline for the forwarding of inspection reports should be adapted; whereas Commission Decision 83/471/EEC (3), as last amended by Decision 95/201/EC (4), should be adapted accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS DECISION:Article 1 Decision 83/471/EEC is hereby amended as follows:1. Article 2(2) is replaced by the following:'2. On-the-spot inspections shall be carried out in a given Member State by a delegation of the committee comprising at most:- three Commission experts, one of whom shall act as chairman of the Committee,- one expert from the Member State concerned,- eight experts from other Member States.`;2. the first subparagraph of Article 3(2) is replaced by the following:'2. On-the-spot inspections shall be carried out at regular intervals in each Member State and may, where necessary, be followed by additional visits.In such cases, the membership of the Committee may be reduced.`;3. Article 4(2) is replaced by the following:'2. The Committee chairman shall draw up a report on the inspections conducted and containing the conclusions referred to in paragraph 1. The report shall be sent at the earliest possibility to the Member State inspected and to the other Member States subsequently.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 23 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 123, 7. 5. 1981, p. 3.(2) OJ L 106, 26. 4. 1991, p. 2.(3) OJ L 259, 20. 9. 1983, p. 30.(4) OJ L 128, 13. 6. 1995, p. 18.